       Case 6:16-cv-02352-AA          Document 24        Filed 04/27/20    Page 1 of 1




Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Schneider Kerr & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax:503-255-9145
Attorney for Plaintiff


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON


  TENEIL MARCOCCIA,                                                          6:16-cv-02352-AA
          Plaintiff,
                                                                    ORDER FOR ATTORNEY
         v.                                                    FEES UNDER 42 U.S.C. § 406(b)

  COMMISSIONER OF SOCIAL SECURITY,
        Defendant.




       The court finds and orders an attorney fee of $5,955.50 pursuant to 42 U.S.C. § 406(b).

Such funds shall be paid to Schneider, Kerr & Robichaux, PO Box 14490, Portland, OR 97293.

The attorney fee of$2,286.40 allowed pursuant to the Equal Access to Justice Act will be refunded

to Plaintiff upon counsel's receipt of the allowed 406(b) fee awarded.



       Dated this   11 thday of __A-'-F-?�(�i\___, 2020.


                                                    Ann L. Aiken
                                                    United States District Court Judge
